 Case 1:21-cv-00046-LPS Document 16 Filed 05/27/21 Page 1 of 1 PageID #: 498




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 KONINKLIJKE KPN N.V.,                           )
                                                 )
                          Plaintiff,             )
                                                 )
             v.                                  )    C.A. No. 21-0046-LPS
                                                 )
 U-BLOX AG and U-BLOX AMERICA,                   )
 INC.,                                           )
                                                 )
                          Defendants.            )

             STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

       IT IS HEREBY STIPULATED AND AGREED by Plaintiff Koninklijke KPN N.V.,

(“Plaintiff”) and Defendants U-Blox AG and U-Blox America, Inc. (“Defendants”), subject to

the approval of the Court, that the time for Defendants to answer, move or otherwise respond to

Plaintiff’s Amended Complaint (D.I. 13) is extended to June 24, 2021.


FARNAN LLP                                       POTTER ANDERSON & CORROON LLP

By: /s/ Brian E. Farnan                          By: /s/ Philip A. Rovner
    Brian E. Farnan (#4089)                         Philip A. Rovner (#3215)
    Michael J. Farnan (#5165)                       Jonathan A. Choa (#5319)
    919 N. Market Str., 12th Floor                  Hercules Plaza
    Wilmington, DE 19801                            P.O. Box 951
    (302) 777-0300                                  Wilmington, DE 19899
    bfarnan@farnanlaw.com                           (302) 984-6000
    mfarnan@farnanlaw.com                           provner@potteranderson.com
                                                    jchoa@potteranderson.com
Attorneys for Plaintiff
                                                 Attorneys for Defendants
Dated: May 27, 2021


               IT IS SO ORDERED this ____ day of _________, 2021.


                                        ______________________________________
                                        The Honorable Leonard P. Stark
